Judgment reversed on the law and the facts, with costs, and judgment directed for plaintiff, with costs, and the ease remitted to Special Term for Trials to take proof as to the value of the stock converted. Plaintiff was entitled to notice of the sale of the securities pledged. The sale without such notice constituted a conversion of plaintiff’s stock. (Lien Law, § 201; 21 R. C. L. 690; 49 C. J. 999; Jones Collateral Securities [3d ed.], § 609, p. 731; Toplitz v. Bauer, 161 N. Y. 325, 331; Content v. Banner, 184 id. 121; Smith v. Craig, 211 id. 456, 459.) Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur. Settle order on notice.